Hill, C. J.
’ This was a suit on a promissory note, in which the plaintiff prayed for a general judgment against the defendant, and a special judgment against certain real estate alleged to have been conveyed by him as security, for principal, interest, and attorney’s fees as stipulated in the note. No defense was filed, and a judgment was entered by default, for principal, interest, and attorney’s fees; setting up a special lien on the described property. The bill of exceptions recites these facts, and makes the following assignment of error: “The defendant, W. B. Willingham, excepts to the' said judgment, and assigns the same as error.” A motion to dismiss the writ of error was made, on the ground that there was no sufficient assignment of error. Held: Under the repeated rulings of the Supreme Court the motion must be granted. The language used is entirely too general. There are several things involved in the judgment rendered by the court below, and the assignment should be specific enough to clearly indicate the thing or things complained cf. Fidelity & Deposit Co. v. Anderson, 102 Ga. 551 (28 S. É. 382), and cases cited; Kimball v. Williams, 108 Ga. 812 (33 S. E. 994); Patterson v. Beck, 133 Ga. 701 (66 S. E. 911), and cases cited. , Writ of error dismissed.